good fortune shipping sa petitioner v commissioner of internal revenue respondent docket no filed date p a foreign_corporation organized under the laws of the republic of the marshall islands issued its stock shares in bearer form in form 1120-f u s income_tax return for a foreign_corporation that it filed for its taxable_year p claimed that it is not described in sec_883 and that therefore it is entitled under sec_883 to exclude from gross_income and exempt from u s taxation cer- tain income p made that claim even though certain regula- tions under sec_883 that were applicable for p’s taxable_year bearer share regulations precluded a foreign cor- poration the shares of which were issued in bearer form from taking such shares into account in establishing the ownership of the stock of the foreign_corporation for purposes of deter- mining whether the foreign_corporation is described in sec_883 and thus whether it is entitled to the benefits of sec_883 it is p’s position that the bearer share regulations are invalid the parties agree that we are required to follow the bearer share regulations unless we hold that those regulations are invalid under the two-step analysis that the supreme court of the united_states prescribed in chevron u s a inc v nat res def council inc 467_us_837 p concedes that if we were to hold that the bearer share regulations are valid it is not entitled under sec_883 for its taxable_year to exclude from gross_income or exempt from u s taxation certain income held sec_883 as well as its legislative_history is silent-there is a gap in that section as well as its legislative history-as to how ownership by individuals of a foreign cor- poration may be established for purposes of determining whether the foreign_corporation is described in sec_883 and thus whether it is entitled to the benefits of sec_883 consequently the secretary_of_the_treasury treasury secretary was authorized under chevron to fill that gap by promulgating regulations see chevron u s pincite held further the treasury secretary did not act unreasonably arbitrarily or capriciously or in violation of sec_883 or its legislative_history when the treasury secretary interpreted that section in the bearer good fortune shipping sa v commissioner share regulations in a way that precluded a foreign corpora- tion the shares of which were issued in bearer form from taking such shares into account in establishing the ownership of the stock of the foreign_corporation for purposes of deter- mining whether the foreign_corporation is described in sec_883 and thus whether it is entitled to the benefits of sec_883 see chevron u s pincite held further the bearer share regulations are valid under the two- step analysis under chevron stephen p flott and joseph g siegmann for petitioner lisa m rodriguez carmen n presinal-roberts and patricia young taylor for respondent opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion and petitioner’s motion for partial summary_judgment peti- tioner’s motion we will grant respondent’s motion and will deny petitioner’s motion the parties stipulated all of the facts for purposes of their respective motions we conclude that there is no genuine dispute as to any fact that is material to our resolving the ultimate in those motions issue and the underlying questions the ultimate issue for petitioner’s taxable_year in petitioner’s motion is whether as petitioner maintains cer- tain regulations under sec_883 are invalid the ultimate issue for petitioner’s taxable_year in respondent’s motion is whether as respondent maintains petitioner is not entitled under sec_883 for that year to an exclusion_from_gross_income and an exemption from taxation by the united_states u s taxation of certain gross_income described in that section in advancing respondent’s position in respondent’s motion respondent assumes that certain regulations under sec_883 the validity of which peti- we will not set forth a separate statement of background facts but will state throughout our opinion those background facts that are material relevant and or helpful to understanding and resolving the ultimate issue and questions presented in the parties’ respective motions all section references are to the internal_revenue_code code in effect for petitioner’s taxable_year the year at issue unless otherwise indi- cated all references to the regulations under sec_883 are to the income_tax regulations applicable for that taxable_year of petitioner united_states tax_court reports tioner challenges in petitioner’s motion are valid petitioner concedes that if we were to hold that those regulations are valid it will not be entitled for its taxable_year to the benefits of sec_883 thus the ultimate issue that we must decide in considering whether to grant petitioner’s motion or to grant respondent’s motion is whether certain regulations under sec_883 are invalid as petitioner main- tains or valid as respondent maintains the regulations under sec_883 the validity of which petitioner places at issue prescribe certain rules for peti- tioner’s taxable_year for determining how to establish the ownership of the stock of a foreign_corporation like peti- tioner the stock shares of which were issued in bearer form for purposes of ascertaining whether the foreign_corporation is described in sec_883 and thus whether it is enti- tled under sec_883 to an exclusion_from_gross_income and an exemption from u s taxation of certain gross_income described in that section before addressing the issue of the validity of those regula- tions and the underlying questions relating to that issue we first summarize the pertinent statutory and regulatory framework in which that issue and those questions arise we next describe the factual framework in which the issue of the validity of the regulations under sec_883 and the underlying questions relating to that issue arise we turn initially to the pertinent statutory framework in the case of a foreign_corporation sec_887 imposes for each taxable_year a tax equal to of the foreign corpora- tion’s u s source gross transportation_income ussgti for each such year sec_883 excludes from the gross_income of a foreign_corporation and exempts from u s tax- ation gross_income from the international operation of ships derived by the foreign_corporation if the foreign_country in which the corporation is organized grants an equivalent_exemption to corporations organized in the united_states u s_corporations sec_883 provides that the exclu- sion from gross_income and the exemption from u s taxation unless helpful in understanding the statutory and regulatory provi- sions that are pertinent and or applicable here we do not summarize any statutory or regulatory provisions that the parties agree and we conclude are not pertinent or applicable here good fortune shipping sa v commissioner that sec_883 allows will not apply to a foreign cor- poration that derives gross_income from the international operation of ships if or more of the value of its stock is owned directly or indirectly through the application of cer- tain attribution_rules in sec_883 by individuals who are not residents of a foreign_country that grants an equiva- lent exemption to u s_corporations the pertinent statutory provisions in sec_887 and sec_883 and c that we just summarized became law when congress added sec_887 to the code and amended sec_883 in the tax_reform_act_of_1986 act pub_l_no sec_1212 and c - stat pincite9 before the addition to the code of sec_887 the united_states did not in contrast to a number of other countries impose a gross_basis_tax on domestic source shipping_income of foreign persons see h_r conf rept no vol ii at ii-597 1986_3_cb_1 before the amendments to sec_883 that congress made in the act which was and is still known as the recip- rocal exemption provision the united_states did not tax the earnings_of foreign persons from the operation of ships and aircraft registered in foreign countries that granted equiva- lent exemptions to u s citizens and u s_corporations the reasons for those amendments in the act as set forth in the report of the committee on finance of the u s senate included the following currently the reciprocal_exemption provisions eliminate u s tax on foreign persons even u s -controlled foreign_corporations by allowing exemptions based on country of documentation or registry without regard to the residence of persons receiving the exemption or whether commerce is conducted in that country this places u s persons with u s -based transportation operations and subject_to u s tax at a competitive disadvantage vis-a-vis their foreign counterparts who claim exemption from u s tax and who are not taxed in their countries of resi- the tax_reform_act_of_1986 act pub_l_no sec_1212 stat pincite as applicable here was thereafter amended by congress in the technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_1012 a and stat pincite0 and in the om- nibus budget reconciliation act of pub_l_no sec_7811 and stat pincite those amendments do not affect our resolution of the issue of the validity of certain regulations under sec_883 that petitioner is challenging in petitioner’s motion for convenience we refer only to the act changes that congress made to sec_883 united_states tax_court reports dence or where the ships are registered s rept no 1986_3_cb_1 the pertinent provisions of sec_883 after the amend- ments to that section that congress made in the act provide that a foreign_corporation organized in a country that exempts u s citizens and domestic corporations from tax on shipping_income will be exempt from u s tax on shipping_income notwithstanding that third country residents have interests in the corporation provided at least percent of its value is beneficially owned by individuals that reside in countries which have reciprocal tax exemptions with the united_states h_r conf rept no supra at ii-599 c b vol pincite we turn next to the pertinent regulatory framework the regulations under sec_883 refer to a foreign_corporation certain income of which qualifies for the exclusion_from_gross_income and the exemption from u s taxation under sec_883 as a qualified_foreign_corporation the term quali- fied foreign_corporation is defined in sec_1_883-1 income_tax regs that definition requires inter alia that the foreign_corporation meet the stock ownership test set forth in sec_1_883-4 income_tax regs which the regula- tions under sec_883 refer to as the qualified_shareholder stock ownership test see sec_1_883-1 income_tax regs sec_1_883-4 income_tax regs provides that a foreign_corporation satisfies the qualified_shareholder stock owner- ship test if for at least one-half of the number of days during the tax_year or more of the value of its outstanding_stock is owned directly or indirectly through the application of the attribution_rules in sec_1_883-4 income_tax regs by one or more qualified shareholders as defined in sec_1_883-4 income_tax regs sec_1_883-4 income_tax regs provides that a foreign_corporation will not be treated as satisfying the stock ownership test set forth in sec_1_883-1 income_tax regs by meeting the qualified_shareholder stock ownership test set forth in sec_1_883-4 income_tax regs unless the foreign corpora- our summary of the pertinent regulatory framework does not include a summary of the regulations under sec_883 the validity of which peti- tioner disputes we summarize those disputed regulations after we have appropriately framed the ultimate issue that we must resolve good fortune shipping sa v commissioner tion meets the substantiation and reporting requirements set forth in sec_1_883-4 and e income_tax regs we turn next to the factual framework petitioner is a cor- poration organized in under the laws of the republic of the marshall islands marshall islands from its incorpora- tion through date petitioner had outstanding authorized shares of stock that pursuant to the applicable laws of the marshall islands see marshall islands revised code mirc associations law pt div sec_42 it chose to issue in bearer form and not in_registered_form during petitioner did not maintain a stock register a ledger showing the name s of its owner s or a stock transfer book nor did petitioner maintain during an immobilized book-entry system in which evidence of the ownership of its shares was maintained in its books_and_records or by a broker or financial_institution petitioner filed form 1120-f u s income_tax return of a foreign_corporation for its taxable_year form 1120-f in that form petitioner reported ussgti of dollar_figure and claimed under sec_883 an exclusion_from_gross_income and an exemption from u s taxation of that reported amount of ussgti in support of that tit marshall islands revised code mirc associations law pt div sec_42 provides registered or bearer_shares shares may be issued either in_registered_form or in bearer form provided that the articles of incorporation pre- scribe the manner in which any required notice is to be given to share- holders of bearer_shares in conformity with sec_11 of this act pro- vided however that resident domestic corporations shall not be allowed to issues shares in bearer form the transfer of bearer_shares shall be by delivery of the certificates the articles of incorporation may provide that on request of a shareholder his bearer_shares shall be exchanged for registered shares or his registered shares exchanged for bearer_shares petitioner is not a resident domestic_corporation for purposes of the mar- shall islands association law in the notice_of_deficiency that respondent issued to petitioner for its taxable_year respondent determined that the ussgti of dollar_figure that petitioner reported and the exclusion from income and the exemption from u s taxation of the same amount that it claimed in its form 1120-f should be reduced to dollar_figure petitioner does not dispute that the amount of its ussgti for its taxable_year is the amount that re- continued united_states tax_court reports claimed exclusion and exemption petitioner included a schedule with its form 1120-f in that schedule peti- tioner indicated inter alia that during its taxable_year t he total number of qualified shareholders as defined in sec_1_883-4 was two that those two qualified shareholders’ country of residence was greece and that t he total percentage of the value of the outstanding shares in the corporation that they owned applying the attribution_rules of sec_1_883-4 was petitioner also included with its form 1120-f form 8275-r regulation disclosure statement form 8275-r in which it challenged the validity of certain regulations under sec_883 that disregard ownership through bearer_shares of a foreign_corporation seeking to qualify for the exclusion_from_gross_income and the exemption from u s taxation under sec_883 in support of that challenge peti- tioner asserted in pertinent part in form 8275-r the per se disqualification the denial of attribution and the require- ment to affirm whether or not ownership is held through bearer_shares all fail the test of enforceability under the doc- trine enunciated in 467_us_837 as a result none of these provisions are sic valid or enforceable good fortune holding sa good fortune holding is a cor- poration organized under the laws of the marshall islands from january through date of the outstanding authorized stock shares that good fortune holding had issued were in bearer form good luck shipping sa good luck shipping is a corpora- tion organized under the laws of the marshall islands from january through date of the out- standing authorized stock shares that good luck shipping had issued were in bearer form during respondent’s examination of petitioner’s form 1120-f petitioner provided respondent with copies of two documents titled intermediary ownership statement pursu- spondent determined in the notice moreover the parties agree that for pe- titioner’s taxable_year its ussgti of dollar_figure is the amount of its gross_income described in sec_883 good fortune shipping sa v commissioner ant to us sec_1_883-4 one of those documents had been completed on behalf of good for- tune holding good fortune holding’s intermediate owner- ship statement it was dated date signed under penalties of perjury by maria meseti on behalf of and as the sole director of good fortune holding and indicated that the first tax_year to which this statement applies is good fortune holding’s intermediate ownership statement stated in pertinent part as follows good fortune holding sa owned of the capital stock of good for- tune shipping sa that was issued and outstanding as of the end of the tax_year or years to which this statement applies good fortune ship- ping sa had only one class of authorized stock called ordinary shares during the tax_year or years to which this statement applies good for- tune holding sa owned the shares referenced above for more than half of the days of the tax_year or years to which this statement applies the other document titled intermediary ownership state- ment pursuant to us sec_1_883-4 that petitioner provided to respondent during respondent’s examination of its form 1120-f had been completed on pursuant to sec_1_883-4 and b income_tax regs an inter- mediary ownership statement like the two that petitioner provided to re- spondent and a qualified_shareholder ownership statement like the two that petitioner also provided to respondent are required to be completed in order for a shareholder of a foreign_corporation to be treated as a quali- fied shareholder of that corporation a qualified_shareholder ownership statement must be completed by any person claiming to be a qualified_shareholder an intermediary ownership statement must be completed by any intermediary in the chain of ownership between any such claimed qualified_shareholder and the foreign_corporation seeking qualified_foreign_corporation status see id in order for any such claimed qualified share- holder to be treated as a qualified_shareholder inter alia the foreign cor- poration seeking qualified_foreign_corporation status must obtain the quali- fied shareholder ownership statement and the intermediate ownership statement required by sec_1_883-4 and b income_tax regs see sec_1_883-4 income_tax regs pursuant to sec_1 d ii income_tax regs the qualified_shareholder ownership state- ment and the intermediate ownership statement are valid until the earlier of the last day of the third calendar_year following the year in which each of those statements is signed or the day on which a change_of circumstance occurs that makes the information in any such ownership statement incor- rect all of the ownership statements that petitioner provided to respond- ent were signed in date and there was no change_of cir- cumstance as described in sec_1_883-4 income_tax regs see supra note united_states tax_court reports behalf of good luck shipping sa good luck shipping’s intermediate ownership statement it was dated date signed under penalties of perjury by irene georgiou on behalf of and as the sole director of good luck shipping and indicated that the first tax_year to which this statement applies is good luck shipping’s inter- mediate ownership statement stated in pertinent part as fol- lows good luck shipping sa owned of the capital stock of good for- tune holding sa that was issued and outstanding as of the end of the tax_year or years to which this statement applies good fortune holding sa had only one class of authorized stock called ordinary shares during the tax_year or years to which this statement applies good luck ship- ping sa owned the shares referenced above for more than half of the days of the tax_year or years to which this statement applies during respondent’s examination of petitioner’s form 1120-f petitioner also provided respondent with copies of two documents titled qualified_shareholder ownership statement pursuant to us treasury regulation one of those documents was dated date and signed under penalties of perjury by andreas stengos mr stengos’ qualified_shareholder ownership statement in that state- ment andreas stengos mr stengos indicated that the first tax_year to which this statement applies is mr stengos further stated in pertinent part as follows in mr stengos’ qualified_shareholder ownership statement qualified shareholder’s name andreas stengos country in which qualified_shareholder is fully liable to tax greece i was resident in greece for more than half of the days of the tax_year or years to which this statement applies i owned an interest in good fortune shipping sa which is seeking qualified_foreign_corporation status indirectly through the owner- ship of stock in good luck shipping sa as described below i owned of the common shares of the capital stock of good luck shipping sa that were issued and outstanding as of the end of the tax_year or years to which this statement applies good luck shipping sa has only one class of stock see supra note see supra note good fortune shipping sa v commissioner good luck shipping sa owned all of the common shares of the cap- ital stock of good fortune holding sa that were issued and out- standing as of the end of the tax_year or years to which this state- ment applies good fortune holding sa has only one class of stock good fortune holding sa owned of the common shares of the capital stock of good fortune shipping sa that were issued and outstanding as of the end of the tax_year or years to which this ownership statement applies good fortune shipping sa has only one class of stock the chain of ownership through which i owned an interest in good fortune shipping sa during the tax_year or years to which this statement applies is described above good luck shipping sa and good fortune holding sa owned the shares referenced above for more than half of the days of the tax_year or years to which this statement applies the other document titled qualified_shareholder owner- ship statement pursuant to us treasury regulation that petitioner provided to respondent during respondent’s exam- ination of its form 1120-f was dated date and signed under penalties of perjury by george giouroukos mr giouroukos’ qualified_shareholder ownership statement in that statement george giouroukos mr giouroukos indicated that the first tax_year to which this statement applies is mr giouroukos further stated in pertinent part as follows in mr giouroukos’ quali- fied shareholder ownership statement qualified shareholder’s name george giouroukos country in which qualified_shareholder is fully liable to tax greece i was resident in greece for more than half of the days of the tax_year or years to which this statement applies i owned an interest in good fortune shipping sa which is seeking qualified_foreign_corporation status indirectly through the owner- ship of stock in good luck shipping sa as described below i owned of the common shares of the capital stock of good luck shipping sa that were issued and outstanding as of the end of the tax_year or years to which this statement applies good luck shipping sa has only one class of stock good luck shipping sa owned all of the common shares of the cap- ital stock of good fortune holding sa that were issued and out- standing as of the end of the tax_year or years to which this state- ment applies good fortune holding sa has only one class of stock see supra note united_states tax_court reports good fortune holding sa owned of the common shares of the capital stock of good fortune shipping sa that were issued and outstanding as of the end of the tax_year or years to which this ownership statement applies good fortune shipping sa has only one class of stock the chain of ownership through which i owned an interest in good fortune shipping sa during the tax_year or years to which this statement applies is described above i good luck shipping sa and good fortune holding sa owned the shares referenced above for more than half of the days of the tax_year or years to which this statement applies we consider now the ultimate issue and the underlying questions in the parties’ respective motions we note initially that both respondent and petitioner assert that the following regulations under sec_883 the validity of which peti- tioner challenges are applicable for petitioner’s taxable_year sec_1_883-1t c i g temporary income_tax regs fed reg date sec_1 b ii c d and i e income_tax regs and sec_1_883-4t d i c and d temporary income_tax regs fed reg date although the final regulations that the parties cite and that petitioner argues are invalid do apply for petitioner’s taxable_year the temporary regulations that the parties cite and that petitioner argues are invalid do not those tem- porary regulations generally were effective as of date but were applicable for any taxable_year of a foreign_corporation that began after that date see sec_1_883-5t d and e temporary income_tax regs fed reg date petitioner’s taxable_year the year at issue began on date not after date the regulations that are applicable for petitioner’s taxable_year and that prescribe certain rules for purposes of sec_883 with respect to ownership of a foreign_corporation through bearer_shares are sec_1_883-4 c and d and i e income_tax regs we shall refer to the pursuant to sec_1_883-5t d and e temporary income_tax regs fed reg date a taxpayer could have elected to apply only sec_1_883-3t temporary income_tax regs fed reg date relating to the treatment of any controlled foreign corpora- tion cfc for any open taxable years of the foreign_corporation that began on or after date petitioner does not claim to be and is not a cfc good fortune shipping sa v commissioner regulations under sec_883 that prescribe certain rules with respect to ownership of a foreign_corporation through bearer_shares and that are applicable for petitioner’s taxable_year as the bearer share regulations we set forth below what those bearer share regulations the validity of which petitioner challenges provide sec_1_883-4 income_tax regs provides that a shareholder is a qualified_shareholder only if inter alia the shareholder does not own directly or indirectly by applying the attribution_rules of sec_1_883-4 income_tax regs the shareholder’s interest in the foreign_corporation through bearer_shares sec_1_883-4 income_tax regs provides that for purposes of the attribution_rules of sec_1_883-4 income_tax regs n o attribution will apply to an interest held directly or indirectly through bearer_shares sec_1_883-4 income_tax regs provides that a corporation that relies on the stock ownership test of sec_1_883-1 and sec_1_883-4 income_tax regs must establish all the facts necessary to satisfy the commissioner of internal revenue commissioner that or more of the value of its shares is owned or treated as owned under the the department of the treasury treasury_department amended the bearer share regulations effective for taxable years that began after sep- tember amended bearer share regulations the parties agree that the amended bearer share regulations do not apply for pe- titioner’s taxable_year and that in any event petitioner’s bearer_shares outstanding during its taxable_year did not satisfy those amended regulations pursuant to the amended bearer share regula- tions a foreign_corporation may take into account in determining whether it is described in sec_883 bearer_shares that it issued which are main- tained in a dematerialized_book-entry_system in which the bearer_shares are represented only by book entries and no physical certificates are issued or transferred or in an immobilized book-entry system in which evidence of ownership is maintained on the books_and_records of the cor- porate issuer of the bearer_shares or by a broker or other financial institu- tion see eg sec_1_883-1 sec_1_883-4 c income_tax regs in amending the bearer share regulations in the treasury de- partment explained that it did so because it understood that it has be- come increasingly common for corporations both publicly traded and pri- vately held to use a dematerialized or immobilized book-entry system for maintaining their registered and bearer_shares and b ecause these systems provide the ability to reliably identify the beneficial_owner of the bearer_shares fed reg date united_states tax_court reports attribution_rules of sec_1_883-4 income_tax regs by qualified shareholders however sec_1_883-4 income_tax regs further provides a foreign_corporation cannot meet this requirement with respect to any stock that is issued in bearer form a shareholder that holds shares in the foreign_corporation either directly or indirectly in bearer form cannot be a qualified_shareholder sec_1_883-4 income_tax regs sets forth inter alia certain information that must appear in the required so-called ownership statement of any person claiming to be a qualified_shareholder of a foreign corpora- tion that seeks qualified_foreign_corporation status for pur- poses of sec_883 that regulation requires the person claiming to be a qualified_shareholder of such a foreign cor- poration to indicate in the ownership statement whether that person’s ownership_interest in that foreign_corporation is owned directly or indirectly through bearer_shares as is apparent from our discussion of pertinent regulations under sec_883 including the bearer share regulations and as petitioner correctly points out the effect of the bearer share regulations is that petitioner a foreign_corporation is precluded from even attempting to establish let alone estab- lishing to the satisfaction of respondent that for its taxable_year its shareholders meet the qualified_shareholder stock ownership test in sec_883 and the regula- tions thereunder consequently as is also apparent from our discussion of pertinent regulations under sec_883 including the bearer share regulations and as petitioner also correctly points out petitioner is unable to establish to respondent’s satisfaction that it is a qualified foreign cor- poration as defined in sec_1_883-1 income_tax regs and that its ussgti for its taxable_year is exclud- ible from gross_income and exempt from u s taxation under sec_883 the parties agree that those unfavorable results for petitioner occur only because all of its shares are see supra note petitioner claims that during its taxable_year certain individuals owned its stock through certain entities thereby implicating sec_883 for convenience we shall generally refer only to the ownership rules under sec_883 which necessarily implicates sec_883 where stock of a foreign_corporation is owned as petitioner claims is the case with peti- tioner indirectly through other entities good fortune shipping sa v commissioner owned directly and indirectly through bearer_shares and the bearer share regulations interpret sec_883 in a way that precludes a foreign_corporation the shares of which were issued in bearer form from taking such shares into account in establishing the ownership of the stock of the foreign cor- poration for purposes of determining whether the foreign cor- poration is described in sec_883 and thus whether it is entitled to the benefits of sec_883 we address now whether the bearer share regulations are valid regulations the parties agree that we are required to follow the bearer share regulations unless we hold that those regulations are invalid under the two-step analysis that the supreme court of the united_states supreme court pre- scribed in chevron u s a inc v natural_resources defense council inc 467_us_837 see mayo found for med educ research v united_states 562_us_44 they disagree over the application of that two-step analysis to the undisputed facts here the first step of the two-step analysis under chevron sometimes step one analysis is to inquire whether con- gress has directly spoken to the precise question at issue chevron u s pincite if it has and i f the intent of con- gress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress id pincite a court must begin the step one analysis with the text of the statute in question the u s court_of_appeals for the district of columbia circuit the court to which an appeal in this case would normally lie clarified in am bankers ass’n congress gave the secretary_of_the_treasury treasury secretary in sec_7805 the authority to prescribe all needful rules and regulations for the enforcement of the internal_revenue_code in mayo found for med educ research v united_states 562_us_44 the supreme court clarified that it is necessary to subject_to the two-step analysis of chevron u s a inc v natural_resources defense council inc 467_us_837 regulations like the bearer share regulations at issue here which the treasury secretary promulgated under the authority of sec_7805 pursuant to so-called notice-and-com- ment procedures-a ‘significant’ sign according to the supreme court that those regulations are entitled to deference under chevron see mayo found u s pincite for convenience we sometimes use inter- changeably the terms treasury secretary and treasury_department united_states tax_court reports v nat’l credit_union admin 271_f3d_262 d c cir that a lthough chevron step one analysis begins with the statute’s text we must not confine ourselves to examining a particular statutory provi- sion in isolation the meaning-or ambiguity-of certain words or phrases may only become evident when placed in context fda v brown williamson tobacco corp 529_us_120 120_sct_1291 146_led_121 we must also exhaust the traditional tools of statutory construction natural res def council inc v browner 57_f3d_1122 d c cir internal quotation marks and citation omitted including examining the statute’s legislative_history to shed new light on congressional intent notwithstanding statutory language that appears superficially clear id pincite internal quotation marks and citation omitted and of course we must be guided to a degree by common sense as to the manner in which congress is likely to delegate a policy decision to an administrative agency brown williamson u s pincite 120_sct_1291 if applying these principles we find that congress has directly spoken to the precise question at issue that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress chevron u s pincite 104_sct_2778 see 551_f3d_1019 d c cir only if congress did not directly address in the statute in question the precise question presented to a court may the court proceed to step two of the two-step analysis under chevron sometimes step two analysis see chevron u s pincite in other words only if the statute in ques- tion is silent or ambiguous with respect to the precise ques- tion presented may a court proceed to the step two analysis see id pincite if a court is permitted under the step one analysis to pro- ceed to the step two analysis the court must decide whether the answer of the agency to the precise question with respect to which the statute in question is silent or ambiguous is based upon a permissible interpretation of that statute see id in deciding that issue a court need not conclude that the agency construction was the only one it permissibly could have adopted to uphold the construction or even the reading the court would have reached if the question had initially arisen in a judicial proceeding id n under the step two analysis a court may not substitute its own interpretation of the statute in question if the agency’s construction of the statute is reasonable see id pincite that is to say under the step two analysis a court may not conclude that a regu- good fortune shipping sa v commissioner lation is invalid and instead must defer to the regulation unless it is arbitrary capricious or manifestly con- trary to the statute id pincite see mayo found u s pincite quoting 541_us_232 we turn now to the parties’ disagreement over the applica- tion of the two-step analysis of chevron to the undisputed facts here with respect to the step one analysis it is respondent’s position that the inquiry under that analysis with respect to petitioner a foreign_corporation which sought the benefits of sec_883 for its taxable_year and the shares of which were issued in bearer form is whether the text of the statute and its legislative_history speaks with the precision necessary to say definitively whether ownership by individuals of such a foreign cor- poration can be established for purposes of sec_883 through bearer_shares the answer to that inquiry respondent maintains is that neither the text of the statute nor its legislative_history speaks with the precision necessary to say definitively whether ownership by individuals of such a foreign_corporation may be established for purposes of sec_883 through bearer_shares consequently according to respondent it is necessary to proceed to the step two anal- ysis under chevron petitioner agrees with respondent that the first question under chevron is ‘whether congress has directly spoken to the precise question at issue ’ because ‘ i f the intent of congress is clear that is the end of the matter’ petitioner also agrees with respondent that sec_883 is silent with respect to how a foreign_corporation can estab- lish ownership according to petitioner s ection c is silent on substantiation of ownership presumably because congress expected the respondent to address the subject in regulations nonetheless disagrees with respondent that because sec_883 is silent with respect to how to establish or substantiate ownership under petitioner sec_883 titled stock ownership through entities provides cer- tain rules for purposes of sec_883 where stock is owned directly or indirectly by or for a corporation partnership trust or estate see supra note united_states tax_court reports that section there is a gap in sec_883 that the treasury secretary may address according to petitioner r espondent conflates substantiation of ownership and ownership owned in sec_883 is commonly understood to include all types of ownership proof of ownership is not synonymous with the exist- ence of ownership itself it would be orwellian to interpret the word owned in sec_883 to deny ownership of bearer_shares because ‘owned’ in sec_883 is silent as to how ownership of such shares can be proved the plain language congress employed in sec_883 - owned -identifies the key issue- ownership that can only reasonably be interpreted to mean any form of ownership the reality is that the challenged provisions bearer share regulations prohibit proof of ownership of bearer_shares even though they concede that such shares are owned by individuals the challenged provisions fail chevron step petitioner further elaborates in pertinent part on its posi- tion regarding the step one analysis as follows according to the supreme court absent an express indication to the contrary congress intends the words it uses in its enactments to carry ‘their ordinary contemporaneous common meaning ’ in this case congress gave no indication that it intended the words of sec_883 c to have anything other than their ordinary common meaning the edition of american heritage dictionary defined own as to have or possess to obtain possession of what belongs to one similarly the edition of webster’s new international dictionary defined own as to have or hold property or appurtenance have a rightful title to whether legal or natural possess the language of sec_883 leaves little if any room for interpretation at least with respect to the use of the words is owned by individuals however to the extent the treasury_department inter- prets is owned by individuals in the sec_883 regulations it is bound by the ordinary common meaning of the words used in the statute with respect to the meaning of the words is owned by individuals in sec_883 the challenged provisions adopt a meaning that con- tradicts the unambiguous language used by congress the fatal flaw in the challenged provisions is that they write the words is owned by individuals out of sec_883 c at least with respect to bearer_shares thereby denying the petitioner and its control- ling shareholders the opportunity to prove that they own these shares t he challenged provisions deny the exclusion under section good fortune shipping sa v commissioner a based solely on the kind of shares issued by petitioner and owned by its shareholders according to the challenged provisions bearer_shares cannot be owned by anyone for purposes of qualifying under sec_883 this narrow interpretation of owned is counter- intuitive and squarely conflicts with the plain meaning and common usage of the words used in the statute the challenged provisions fail the first and most basic test required of an agency’s rules they conflict with the plain language of the statute that they are intended to interpret instead of promulgating rules to pro- vide guidance on how owners may prove ownership of bearer_shares the challenged provisions prohibit their use for sec_883 purposes by denying the benefit of ownership of such shares to their owners citations and fn refs omitted petitioner’s position under the step one analysis under chevron and its arguments in support of its position are similar to the taxpayers’ position under that analysis and their arguments in support of their position in 562_us_44 in mayo found the supreme court addressed the validity of certain regulations issued under sec_3121 student fica tax exemption which exempts the service of students from tax on their wages under the fed- eral insurance contributions act fica in that case mayo foundation for medical education and research mayo clinic and the regents of the university of minnesota collectively mayo organizations or the taxpayers claimed that certain physicians who had served during the tax period in question as medical residents in their respective medical residency programs and who had spent in that capacity between and hours a week on patient-related matters should be viewed as students for purposes of the student fica tax exemption see id pincite certain longstanding regulations that were not at issue in mayo found allowed the student fica tax exemption under sec_3121 to students who worked for their schools as an incident to and for purposes of pursuing a course of study sec_31_3121_b_10_-2 employment_tax regs see mayo found u s pincite a determination of whether an individual’s work was incident to the individual’s studies had been made under those regulations on a case-by-case analysis that case-by-case analysis was no longer required under certain regulations that the treasury secretary united_states tax_court reports promulgated effective for and that were at issue in mayo found see mayo found u s pincite the regulations that were at issue in mayo found provide that t he services of a full-time_employee as defined by the employer’s policies but in any event including any employee who is normally scheduled to work hours or more each week are not incident to and for the purpose of pursuing a course of study sec_31_3121_b_10_-2 employment_tax regs see mayo found u s pincite we shall refer to the regulations at issue in mayo found as the full- time employee regulations the mayo organizations commenced an action for refunds of the fica_taxes that they had withheld on the so-called sti- pends that they had paid to their respective residents during the second quarter of in support of their entitlement to the refund that they sought it was the position of the mayo organizations that their respective residents qualified for the student fica tax exemption and that the full-time_employee regulations were invalid see mayo found u s pincite in support of that position the mayo organiza- tions argued that under the step one analysis of chevron the text of the statute involved is unambiguous and that the dictionary definition of ‘student’ plainly encompasses residents id pincite in mayo found the supreme court specifically rejected the mayo organizations’ argument under the step one anal- ysis of chevron that the statute in question there was unambiguous at least insofar as it applied to working profes- sionals the supreme court held that that statute did not ‘speak with the precision necessary to say definitively whether it applies to’ medical residents id pincite- for reasons that are essentially the same as the reasons for which the supreme court rejected the taxpayers’ position and their arguments in support of their position in mayo found with respect to the application of the step one anal- ysis under chevron u s pincite we reject peti- tioner’s position and its arguments in support of its position with respect to the application of that step one analysis here we must decide under the step one analysis whether con- gress has directly spoken to the precise question at issue chevron u s pincite of how ownership by individuals good fortune shipping sa v commissioner may be established for purposes of sec_883 by a for- eign corporation seeking the benefits of sec_883 the words owned by individuals in sec_883 do not as petitioner appears to acknowledge explain or otherwise address how to establish ownership by individuals for pur- poses of sec_883 let alone how to establish owner- ship where the shares of the foreign_corporation are owned in bearer form the dictionary definitions of the word own on which petitioner relies which petitioner claims are unambiguous definitions do not address the problem under sec_883 of determining how to establish ownership by individuals for purposes of sec_883 that the internal_revenue_service irs confronts when it examines a return of a foreign_corporation seeking the benefits of sec_883 for a prior taxable_year in any such examination the irs must determine after the fact whether during at least one-half of the total number of days in that prior tax- able year or more of the value of the stock of that cor- poration was owned by individuals who were not residents of a foreign_country that granted an equivalent_exemption to u s_corporations in that event sec_883 would pre- clude that foreign_corporation for that prior taxable_year from excluding from gross_income and exempting from u s taxation under sec_883 the income described in sec_883 we conclude that congress has not directly spoken to the precise question at issue chevron u s pincite of how ownership by individuals may be established for pur- poses of sec_883 by a foreign_corporation seeking the benefits of sec_883 including such a foreign corpora- tion the shares of which were issued in bearer form we also conclude that sec_883 as well as its legislative his- tory is silent-there is a gap in that section as well as its legislative history-as to how ownership by individuals may be established for purposes of sec_883 by a foreign_corporation seeking the benefits of sec_883 including such a foreign_corporation the shares of which were as noted above according to petitioner the dictionary definitions of the word own are to have or possess to obtain possession of what belongs to one and to have or hold property or appurtenance have a rightful title to whether legal or natural possess united_states tax_court reports issued in bearer form we hold that the treasury secretary was authorized under chevron to fill that gap by promul- gating regulations see chevron u s pincite we consider now the step two analysis under chevron it is respondent’s position under that analysis that the bearer share regulations are a reasonable construction of sec_883 it is petitioner’s position under the step two anal- ysis that the bearer share regulations are contrary to the plain language of sec_883 and its legislative_history consequently petitioner maintains those regulations are not a reasonable interpretation of sec_883 but are arbitrary and capricious and were promulgated for the administrative convenience of the treasury_department in support of its position petitioner argues that the irs should allow all foreign_corporations the shares of which were issued in bearer form to establish the ownership of their respective shares including ownership for prior taxable years on a case-by-case basis and that the treasury sec- retary unreasonably arbitrarily and capriciously distin- guished in the bearer share regulations between ownership through bearer_shares and ownership through shares issued to named persons and denied attribution_of_ownership to holders of bearer_shares thereby effectively redefin ing ‘is owned’ in sec_883 to exclude ownership of such shares as was true of its position and arguments under the step one analysis petitioner’s position under the step two analysis under chevron and its arguments in support of its position are similar to the taxpayers’ position under the step two analysis and their arguments in support of their position in 562_us_44 in mayo found the mayo organizations argued under the step two analysis of chevron that the commissioner should be required to engage in the mayo organizations initially took the position in mayo found that the step two analysis of chevron was not the appropriate framework within which to analyze what the supreme court held in that case was an ambiguous statute according to those organizations the multifactor analysis of nat’l muffler dealers ass’n inc v united_states 440_us_472 was the proper analysis to use in reviewing an ambiguous federal tax statute see mayo found u s pincite in rejecting that position the supreme court held the principles underlying our decision in chev- ron apply with full force in the tax context id pincite good fortune shipping sa v commissioner a case-by-case inquiry into specifically what each medical resident does and why each such resident does it and that the treasury secretary arbitrarily distinguished in the full- time employee regulations between so-called hands-on training and classroom instruction see id pincite the supreme court rejected those arguments in mayo found in doing so the supreme court concluded regulation like legislation often requires drawing lines focusing on the hours an individual works and the hours he spends in studies is a perfectly sensible way of accomplishing that goal of distinguishing between workers who study and students who work the treasury_department explained that an individual’s service and his course of study are separate and distinct activities in the vast majority of cases and reasoned that e mployees who are working enough hours to be considered full-time employees have filled the conventional measure of available time with work and not study the department thus did not distinguish classroom education from clinical training but rather education from service the department reasonably concluded that its full-time_employee rule would improve administrability and it thereby has avoided the wasteful litigation and continuing uncertainty that would inevitably accompany any purely case-by-case approach like the one the mayo organizations advocate id pincite petitioner does not appear to dispute that its position and its arguments under the step two analysis of chevron with respect to the bearer share regulations are similar to the position and the arguments under that analysis that the tax- payers advanced in 562_us_44 with respect to the full-time_employee regulations at issue there and that the supreme court rejected petitioner maintains however that we should not reject its position and its arguments under the step two analysis with respect to the bearer share regulations that is because according to petitioner it is relying on the same logic upon which it claims the supreme court relied in upholding the full-time_employee regulations at issue in mayo found petitioner asserts the logic the supreme court used to uphold the full-time_employee regulations in mayo is the same logic the petitioner relies on to invalidate the bearer share regulations in mayo the supreme court reasoned that the medical residents involved in that case shared all of the basic characteristics of full-time employees benefits duties etc the fact that there was an element of schooling involved in the medical residencies did not transform full-time employees into students for fica purposes united_states tax_court reports in mayo the supreme court ruled that it was logical and reasonable for the treasury_department to look at the educational aspects of the medical residents’ routines compare it sic to their other duties and conclude that they were workers much more than they were students for purposes of fica_taxes according to petitioner in contrast to the full-time_employee regulations at issue in mayo found the bearer share regulations at issue here treat two like things bearer_shares and shares issued to named persons as opposites even though they share the same characteristics of owner- ship there is no analysis or evaluation in the bearer share regu- lations of the differences between the types of shares just a blanket denial of ownership or at least attribution_of_ownership for qualified_shareholder purposes to owners of bearer_shares it is true that ownership of shares issued in the name of the holder and recorded on the books_and_records of a corporation are easier to track but there is no difference between them in terms of being owned we reject petitioner’s position and its arguments in sup- port of its position with respect to the step two analysis under chevron the bearer share regulations are not as peti- tioner asserts just a blanket denial of ownership or at least attribution_of_ownership for ‘qualified shareholder’ purposes to owners of bearer_shares those regulations acknowledge that the shareholder s of a foreign_corporation seeking the benefits of sec_883 the shares of which were issued to the stockholder s in bearer form owns directly or indirectly stock in that corporation see eg sec_1 b ii c income_tax regs however the bearer share regulations provide that the bearer_shares of that foreign cor- poration which the stockholder s owns may not be taken into account in establishing the ownership of the stock of the foreign_corporation for purposes of determining whether the foreign_corporation is described in sec_883 and thus whether it is entitled to the benefits of sec_883 the treasury_department took that position when it first pro- posed regulations under sec_883 in pursuant to notice-and-comment procedure sec_21 after congress added sec- as discussed above the supreme court concluded in mayo found u s pincite that if regulations or rules are issued after notice-and- comment procedures that fact is a ‘significant’ sign that those regula- tions or rules merit deference under chevron good fortune shipping sa v commissioner tion to the code and amended sec_883 in the act when it reproposed regulations under sec_883 in pursuant to notice-and-comment procedures and when it finalized regulations under sec_883 in that apply for petitioner’s taxable_year see fed reg date proposed sec_883 regulations fed reg date reproposed sec_883 regulations t d 2003_2_cb_781 applicable final sec_883 regulations the treasury_department did so because of the difficulty of reliably demonstrating the true ownership of such bearer_shares see fed reg in issuing the proposed sec_883 regulations and the reproposed sec_883 regulations and in promul- gating the applicable final sec_883 regulations the treasury secretary had in mind and was concerned with implementing the intent of congress when it amended sec_883 in the act in this regard the treasury sec- retary had in mind and was concerned with establishing or identifying the ultimate beneficial owners of a foreign cor- poration seeking the benefits of sec_883 and pre- venting such a corporation whose individual owners are described in sec_883 from securing those benefits as congress intended when it amended sec_883 in the act as discussed above when congress amended sec_883 in the act it required that any foreign_corporation seeking to obtain the benefits of sec_883 satisfy a stricter standard than sec_883 had required before that amend- ment a foreign corporation’s entitlement under sec_883 to exclude certain income from gross_income and exempt that income from u s tax no longer was based solely upon the country in which the foreign corporation’s vessel was registered or documented instead congress added in its amendment of sec_883 in the act a second hurdle to that favorable treatment by enacting sec_883 in order to curb abuse by residents of certain foreign countries who owned stock in a foreign_corporation that was seeking the benefits of sec_883 where those foreign countries did not provide an equivalent_exemption to u s_corporations in order to apply sec_883 the provision applicable here that congress added to the code in the act it is necessary to know the country of residence of the share- united_states tax_court reports holders of the foreign_corporation seeking the benefits under sec_883 when the treasury_department proposed in and reproposed in regulations under sec_883 and when it promulgated the applicable final sec_883 regulations that knowledge in the case of a foreign corpora- tion the shares of which were issued in bearer form was vir- tually impossible to obtain because it was difficult to estab- lish the ownership of those bearer_shares especially after the fact for prior taxable years bearer_shares are an unregistered form of stock certificates that do not identify the owner but that confer ownership on whoever possesses the bearer stock certificates see eg mirc pt div sec_42 see also anderson v commissioner tcmemo_2009_44 wl at aff ’d 698_f3d_160 3d cir a foreign_corporation the shares of which are in bearer form may be conveyed simply by transferring physical possession of the shares e g mirc pt div sec_42 the transfer of bearer_shares shall be by delivery of the certificates thus a principal advantage of ownership of a foreign_corporation through bearer_shares is the ability to transfer quickly and anony- mously the ownership of those shares bearer_shares make it virtually impossible to know who the actual shareholders or owners of a corporation are because the only proof of ownership is physical possession at a particular point in time of the paper bearer share certificate see id bearer_shares generally are not registered with any central authority regu- latory agency or tax office see eg id see also anderson v commissioner wl at indeed we believe that petitioner acknowledges that it was frequently not able to track the transfer of bearer_shares from one person to another person that is because the parties stipulated that during petitioner’s taxable_year petitioners did not maintain a stock register a ledger listing the name s of the owner s of the bearer share certificate s or a stock transfer book an immobilized book-entry system in which evidence of ownership of its bearer_shares was maintained in its books_and_records or an immobilized book-entry as noted above petitioner was organized as a corporation under the laws of the marshall islands good fortune shipping sa v commissioner system in which evidence of ownership of its bearer_shares was maintained by a broker or financial_institution in contrast to registered shares no name is shown on a bearer share certificate that a company issues rather any person who has physical possession of the bearer share cer- tificate is recognized as a shareholder or owner of the com- pany see eg mirc pt div sec_42 see also anderson v commissioner wl at it is extremely easy to convey or transfer the ownership of a com- pany that is incorporated with the authority to and that does issue its stock in bearer form the mere delivery or transfer of possession of the company’s stock certificate issued in bearer form to another person effects a change_of_ownership no additional actions are necessary see eg mirc pt div sec_42 consequently if a person pos- sessing bearer share certificates intends or purports to transfer those bearer_shares to another person all that the person possessing the bearer_shares certificates must do to effect any such transfer is to give those certificates to the other person see eg id there is no need for any paper- work or changes to the registry of the company because only the number of bearer_shares that was issued to create the company and the numeration of those shares are shown on the physical bearer share certificate without making any ref- erence to or identifying the owners see eg id because of the manner in which ownership of the stock of a company the shares of which were issued in bearer form is conveyed or transferred the shareholder s of the company remain in almost complete anonymity any change in the identity of such a company is and remains a completely confidential act as discussed above and as the parties stipulated petitioner main- tained no shareholders register ledger showing the name s of the owner s of the bearer_shares or stock transfer book moreover we agree with respondent that the act of improperly depos- iting bearer share certificates with a custodian would raise additional con- cerns and evidentiary issues requiring determinations by a court or other authority possibly a foreign court or another foreign authority relating to the intent behind certain custodial deposits that may be construed as transfers of bearer_shares see 86_tc_1134 goldsmith v commissioner tcmemo_1986_227 wl united_states tax_court reports when the treasury_department issued the proposed sec_883 regulations and the reproposed sec_883 regulations and when it promulgated the applicable final sec_883 regulations it included rules in those respective regulations with respect to the treatment of stock owned through bearer_shares in a foreign_corporation seeking the benefits of sec_883 at those respective times and at other relevant times the confidentiality or anonymity with which bearer_shares could have been conveyed or transferred had been and continued to be a problem in the international community and specifically in the shipping industry for example in the organisation for economic co-oper- ation and development oecd committee on fiscal affairs issued a report identifying bearer_shares as one of the most harmful tax characteristics globally of certain tax systems see oecd committee on fiscal affairs harmful tax com- petition an emerging global issue date http www oecd org tax transparency pdf as a further example in the oecd steering group on corporate governance issued a report in which it identified bearer_shares as one of the most common and effective mechanisms of providing total anonymity regarding beneficial_ownership of the company issuing the bearer_shares see oecd steering group on corporate governance behind the cor- porate veil using corporate entities for illicit purposes date http www oecd org daf ca pdf as a final example in the oecd maritime transport committee issued a report in which it identified bearer_shares as one of the most common and effective mechanisms of providing total anonymity regarding beneficial_ownership of a company in the shipping industry issuing the bearer_shares see oecd maritime transport committee owner- ship and control of ships date http ntl bts gov lib pdf because of the problems of establishing for purposes of sec_883 the ownership by individuals of bearer_shares the treasury_department proposed_regulations in and reproposed regulations in under sec_883 which did not take bearer_shares into account in establishing the ownership of the stock of a foreign_corporation for purposes of determining whether the foreign_corporation is described in sec_883 and thus whether it is entitled to the good fortune shipping sa v commissioner benefits of sec_883 those proposed and reproposed bearer share rules in those proposed and reproposed sec_883 regulations were virtually identical to the bearer share regulations in the final regulations under sec_883 that the treasury_department promulgated in and that are at issue here the treasury_department explained that although it had received public comments recommending that it modify the bearer share rules in the proposed sec_883 regulations it did not do so the treasury_department gave the following explanation for its decision not to change those bearer share rules when it issued the reproposed sec_883 regulations bearer_shares sec_1_883-4 of the proposed_regulations provides that a shareholder is a qualified_shareholder only if the share- holder does not own its interest in the foreign_corporation through bearer_shares either directly or by applying the attribution_rules of sec_1_883-4 several commentators criticized this rule they contended that the restriction on the use of bearer_shares raises concerns of fundamental fairness and that the irs should not attempt to regulate the personal_property rights of nonresident_alien individuals these commentators suggested that the rule should be deleted or substantially_modified to allow the use of bearer_shares whose ownership can be substantiated to the satisfaction of the commissioner due to the difficulty of reliably demonstrating the true ownership of such shares the reproposed sec_883 regulations do not adopt this suggestion in the interest of sound tax_administration fed reg date when the treasury_department promulgated the applicable final sec_883 regulations which included the bearer share regulations at issue it pointed out the inherent difficulty that arises in attempting to establish ultimate ownership of bearer_shares for purposes of sec_883 see t d c b pincite we conclude that the bearer share regulations do not con- travene sec_883 but are a reasonable construction of that section which provides the irs with the appropriate tools needed to enforce sec_883 the bearer share regula- tions provide certainty and resolve the difficult problems of proof associated with establishing ownership of bearer_shares especially for prior taxable years in not allowing bearer_shares to be taken into account in establishing the united_states tax_court reports ownership of the stock of a foreign_corporation for purposes of determining whether the foreign_corporation is described in sec_883 and thus whether it is entitled to the benefits of sec_883 the bearer share regulations set forth a sensible approach to effecting the intent of congress in enacting sec_883 to ensure that abuse will not occur which will result in certain types of shipping transpor- tation income described in sec_883 not being taxed we believe that the rigid framework that the treasury_department adopted in the bearer share regulations in the applicable final sec_883 regulations as well as in other portions of those final regulations for determining whether a foreign_corporation seeking the benefits of sec_883 is described in sec_883 is consistent with sec_883 and with the intent of congress in amending sec_883 in the act we also conclude that the bearer share regulations are consistent with the admonition of the supreme court that exemptions from taxation are to be con- strued narrowly 394_us_741 we hold that the treasury_department did not act unreasonably arbitrarily or capriciously or in violation of sec_883 or its legislative_history when it interpreted that section in the bearer share regulations in a way that precluded a foreign_corporation the shares of which were issued in bearer form from taking such shares into account in establishing the ownership of the stock of the foreign cor- poration for purposes of determining whether the foreign cor- poration is described in sec_883 and thus whether it is entitled to the benefits of sec_883 we hold that the bearer share regulations satisfy the step one analysis and the step two analysis under chevron we hold that those regulations are valid petitioner acknowl- edges that if we were to hold that the bearer share regula- tions are valid which we have it is not entitled for its tax- able year to exclude from its gross_income or exempt from u s taxation its ussgti of dollar_figure we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot good fortune shipping sa v commissioner to reflect the foregoing an order granting respondent’s motion and denying petitioner’s motion and decision for respondent will be entered f
